 



Exhibit 10.26
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     FIRST AMENDMENT, dated as of November 15, 2006 (this “Amendment”) to
EMPLOYMENT AGREEMENT, dated as of July 24, 2006 (as heretofore amended, the
“Employment Agreement”) between A. C. Moore Arts & Crafts, Inc., a Pennsylvania
corporation (“Company”), and Amy Rhoades (“Executive”). Capitalized terms used
herein and not defined herein shall have the respective meanings set forth for
such terms in the Employment Agreement.
RECITALS:
     WHEREAS, Company and Executive have mutually agreed that certain provisions
of the Employment Agreement be amended, as set forth herein.
     NOW, THEREFORE, intending to be legally bound hereby, it is agreed as
follows:
     Section 1. Amendment to Paragraph 4(b). Immediately after the tenth word of
the first sentence, which is the word “terminated”, Paragraph 4(b) is amended to
include the following parenthetical:
“(including, without limitation, pursuant to the 60-day notice under
Paragraph 4(a))”
     Section 2. Section 6(a)(iii) of Appendix I. Section 6(a)(iii) of Appendix I
is hereby amended to include the following as an additional last sentence:
“(iii) all options to purchase common stock in the Company to which Executive
would be entitled to be granted pursuant to the terms of this Agreement shall
immediately be deemed granted, vested and become exercisable on the Date of
Termination. Executive shall have 18 months after the Date of Termination to
exercise such options, subject to the provisions of the plans under which they
were granted.”
     Section 3. Amendment to Appendix I. Appendix I is amended to include the
following Section 8:
“Options. All options to purchase common stock in the Company held by Executive
on the date of a Change of Control shall immediately be deemed vested and become
exercisable on the date of the Change in Control and Executive shall have until
the end of the applicable original term of each such option to exercise such
options; provided, however, that in the event that

1



--------------------------------------------------------------------------------



 



Executive’s employment with the Company is terminated for any reason (other than
Cause) after the Change in Control, Executive shall have until the earlier of
(1) the end of the applicable original term of each such option and
(2) 18 months after the Date of Termination to exercise such options
post-termination. In the event that Executive’s employment with the Company is
terminated for Cause, all options held by Executive shall terminate
immediately.”
     Section 4. Effectiveness. This Amendment shall be become effective as of
the date hereof.
     Section 5. Status of Employment Agreement. This Amendment is limited solely
for the purposes and to the extent expressly set forth herein, and, except as
expressly set forth herein all of the terms, provisions and conditions of the
Employment Agreement shall continue in full force and effect and are not
effected by this Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Employment Agreement to be duly executed and delivered as of the date first
written above.

              /s/ Amy Rhoades           AMY RHOADES
 
            A. C. MOORE ARTS & CRAFTS, INC.
 
       
 
  By:   /s/ Rick A. Lepley
 
       
 
      Rick A. Lepley
 
      Chief Executive Officer

2